Case 5:19-cr-00130-H-BQ Document 27 Filed 12/03/19                Page 1 of 1 PageID 77


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              LUBBOCK DIVISION

UNITED STATES OF AMERICA,

      P1aintiff,

                                                            No.5:19-CR-130-H

AIDEN BRUCE-UMBAUGH,

      Defendant.

                                              ORDER

       Under the authority of 28 U.S.C.   $   636(bX1)(A), the Court refers the media's request

for copies of the exhibits admitted during Bruce-Umbaugh's detention hearing and the

parties' responses to Magistrate Judge D. Gordon Bryant for resolution.

       So ordered   on Decr^be,   3,2olg.



                                                     J           SLEY      RIX
                                                               STATES DISTRICT JUDGE
